USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

ee
Law Offices of Donald Yannella, P.C. gs 20
Member of NY & NJ Bars
Tel: (212) 226-2883
Fax: (646) 430-8379
Email: nynjcrimlawyer@gmail.com

 

70 Grand Avenue, Suite 100 233 Broadway, Suite 2370

River Edge, NJ 07661 New York, NY 10279
(Preferred mailing address)

December 17, 2019

Hon. Analisa Torres

Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Wilkin De los Santos
19 Cr. 391 (AT)

Dear Judge Torres:

I am counsel for Mr. Wilkin De los Santos, who 1s required to appear before
Your Honor at 12 noon on December 19, 2019, in connection with issues related to
compliance with Pretrial supervision.

With the consent of AUSA Michael Herman, I respectfully request that the
hearing be held at 1 PM or later that day, due to a conflict it presents with a
previously scheduled appearance that I have.

GRANTED. The bail review hearing
scheduled for December 19, 2019, at
12:00 p.m. is RESCHEDULED to Sincerely,
December 19, 2019, at 1:00 p.m. lel
S

SO ORDERED.
Donald Yannella, Esq.
Dated: December 18, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
